               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

TIMOTHY EDWARD HOLZ,                          )
                                              )
                     Petitioner,              )
                                              )
vs.                                           )          NO. CIV-19-483-C
                                              )
UNITED STATES MARSHAL                         )
SERVICE,                                      )
                                              )
                     Respondent.              )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Report and Recommendation (“R&R”)

entered by United States Magistrate Judge Suzanne Mitchell on June 17, 2019. The Court

file reflects that no party has objected to the Report and Recommendation within the time

limits prescribed.* Therefore, the Court adopts the Report and Recommendation in its

entirety.

       Accordingly, the Report and Recommendation (Dkt. No. 11) of the Magistrate

Judge is adopted and the petition for writ of habeas corpus is dismissed. A judgment shall

enter accordingly.

       IT IS SO ORDERED this 19th day of August, 2019.




       * Although the Report and Recommendation mailed to Plaintiff was returned as
undeliverable on June 20, 2019, Petitioner submitted a change of address on July 1, 2019. The
R&R was remailed to him on July 8, 2019, and no response to the R&R has been received.
